Title: From John Adams to Nathaniel Byfield Lyde, 12 September 1790
From: Adams, John
To: Lyde, Nathaniel Byfield



Sir
New York, September 12, 1790.

Your letter did not rech me, ’till this morning, on my return from Philadelphia.  Your application shall be communicated to the Secretary of the Treasury, whose duty it is to examine the pretensions of everyone in the line you are pursuing.—The Candidates will probably be numerous, especially among the surviving Officers of the late Navy; so that I cannot foresee what will be the success of your request.  Mrs A returns Compliments to yourself and Mrs Lyde. I am Sir, with esteem, your most obedient

John Adams